 

--------------------------------------------------------------------------------


Exhibit 10.2
 
$780,000.00
January 27, 2010



HELIX WIND, CORP.
Convertible Secured Promissory Note
 
FOR VALUE RECEIVED, Helix Wind, Corp., a Nevada corporation (the “Borrower”),
hereby promises to pay to St. George Investments, LLC, an Illinois limited
liability company, its successor or assigns (the “Lender,” and together with the
Borrower, the “Parties”), the principal sum of $780,000.00 together with all
accrued and unpaid interest thereon, fees incurred or other amounts owing
hereunder, all as set forth below in this Convertible Secured Promissory Note
(this “Note”). This Note is issued pursuant to that certain Note and Warrant
Purchase Agreement of even date herewith, entered into by and between the
Borrower and the Lender (the “Note and Warrant Purchase Agreement”).
 
1.           Principal and Interest Payments. Interest on the unpaid principal
balance of this Note shall not accrue unless a Trigger Event (as defined in
Section 12 below) occurs. Upon the occurrence of a Trigger Event, the
Outstanding Balance (as defined below) of this Note shall accrue simple interest
at the rate of 18.00% per annum from and after the date of the occurrence of the
Trigger Event, whether before or after judgment. Notwithstanding any provision
to the contrary herein, in no event shall the applicable interest rate at any
time exceed the maximum interest rate allowed under applicable law.  If not
sooner converted as provided below, the entire unpaid principal balance and all
accrued and unpaid interest, if any, shall be due and payable upon the earlier
of (a) the date that is six months from the date of this Note, or (b) the date
on which the Company has raised in excess of $5,000,000 from investors or
lenders since the date of this Note (the “Maturity Date”). All payments owing
hereunder shall be in lawful money of the United States of America delivered to
the Lender at the address furnished to the Borrower for that purpose. All
payments shall be applied first to costs of collection, if any, then to accrued
and unpaid interest, and thereafter to principal. For purposes hereof, the term
“Outstanding Balance” means the sum of the outstanding principal balance of this
Note, the Origination Fee (defined below), and any accrued but unpaid interest,
collection and enforcement costs, and any other fees incurred under this Note.
 
2.           Origination Fee.  The Company acknowledges that the initial
principal balance of this Note and the value of the Warrant (as defined below)
exceeds the Note and Warrant Purchase Price (as defined in the Note and Warrant
Purchase Agreement) and that such excess is an origination fee (the “Origination
Fee”) which shall be fully earned and charged to the Company upon the execution
of this Note, and shall be paid to the Lender as part of the outstanding
principal balance as set forth in this Note; provided, however, that in the
event of a failure of the Second Closing (as defined in the Note and Warrant
Purchase Agreement), then the principal balance of this Note shall be reduced
according to the terms of the Note and Warrant Purchase Agreement.   
 
3.           Collateral. This Note shall be secured by the Collateral, as
defined in the Pledge Agreement (defined below) substantially in the form
attached hereto as Exhibit A, all the terms and conditions of which are
incorporated herein.
 

 

--------------------------------------------------------------------------------

 



 
4.           Conversion.
 
 
(a)           Optional Conversion. At any time or from time to time after the
date that is six months from the date of this Note and prior to payment in full
of the entire outstanding principal balance of this Note, plus accrued interest
and fees hereunder (collectively, the “Outstanding Amount”), the Lender shall
have the right, at the Lender’s option, to convert the Outstanding Amount, in
whole or in part (the “Conversion Amount”), into common stock (the “Common
Stock”) of the Borrower.  The number of shares of Common Stock to be issued upon
such conversion shall be determined by dividing (a) the Conversion Amount by (b)
the lower of (i) the average volume-weighted average price (the “VWAP”) for the
three (3) trading days with the lowest average VWAP of the twenty trading days
immediately preceding the date set forth on the Conversion Notice (defined
below), or (ii) 50% of the VWAP over the five (5) trading days immediately
preceding the date set forth in the Conversion Notice (the lower of the
foregoing (i) and (ii), the “Conversion Price”).  The trading data used to
compute the VWAP shall be as reported by Bloomberg, LP, or if such information
is not then being reported by Bloomberg, LP, then as reported by such other data
information source as may be selected by the Lender.
 
(b)           Conversion Mechanics. In order to convert this Note into Common
Stock, the Lender shall give written notice to the Borrower at its principal
corporate office or the notice address provided in the Note and Warrant Purchase
Agreement (which notice, notwithstanding anything herein to the contrary, may be
given via facsimile, email, or other means in the discretion of the Lender)
pursuant to the form attached hereto as Exhibit B (the “Conversion Notice”) of
the election to convert the same pursuant to this Section.  Such Conversion
Notice shall state the Conversion Amount, the number of shares of Common Stock
to which Lender is entitled pursuant to the Conversion Notice (the “Conversion
Shares”), and the account in which the shares of Common Stock are to be
deposited (the “Lender Account”).  The Borrower shall immediately, but in no
event later than three days after receipt of a Conversion Notice, deliver the
Conversion Shares to the Lender Account.  Notwithstanding anything herein to the
contrary, all such deliveries of Conversion Shares shall be electronic, via DWAC
or DTC.  In the event the Borrower fails to deliver the Conversion Shares within
three days of receipt of the Conversion Notice, in addition to all other
remedies available to the Lender hereunder and at law or in equity, a penalty
equal to 1.5% of the Conversion Amount shall be added to the balance of this
Note per day.  The conversion shall be deemed to have been made immediately
prior to the close of business on the date of the Conversion Notice, and the
person or entity entitled to receive the shares of Common Stock upon such
conversion shall be treated for all purposes as the record holder or holders of
such shares of Common Stock as of such date.
 
(c)           No Fractional Shares. Conversion calculations pursuant to Section
4(a) shall be rounded up to the nearest whole share, and no fractional shares
shall be issuable by the Borrower upon conversion of this Note. All shares
issuable upon a conversion of this Note (including fractions thereof) shall be
aggregated for purposes of determining whether such conversion would result in
the issuance of a fractional share.
 
(d)           No Impairment.  The Borrower will not, by amendment of its
Articles of Incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Borrower, but will at all times in good faith assist in the carrying out of all
the provisions of this Section 4 and in the taking of all such action as may be
necessary or appropriate in order to protect the conversion rights of the Lender
against impairment.
 

 
2

--------------------------------------------------------------------------------

 



 
5.           Prepayment by the Borrower. The Borrower may, in its sole and
absolute discretion, pay all or any portion of the outstanding principal balance
along with any accrued but unpaid interest on this Note at any time prior to the
Maturity Date without penalty or premium.
 
6.            Certain Adjustments. The number and class or series of shares into
which this Note may be converted under Section 4 shall be subject to adjustment
in accordance with the following provisions:
 
(a)           Computation of Adjusted Conversion Price.   Except as hereinafter
provided, in case the Borrower shall at any time after the date hereof issue or
sell any (i) shares of Common Stock or preferred shares convertible into Common
Stock, or (ii) debt, warrants, options or other instruments or securities which
are convertible into or exercisable for shares of Common Stock (together herein
referred to as “Equity Securities”), in each case for consideration (or with a
conversion price) per common share less than the Conversion Price in effect
immediately prior to the issuance or sale of such securities or instruments, or
without consideration, other than Excepted Issuances (as defined below) then
forthwith upon such issuance or sale, the Conversion Price shall (until another
such issuance or sale) be reduced to the price (calculated to the nearest full
cent) equal to the price (or conversion price) of any such securities or
instruments; provided, however, that in no event shall the Conversion Price be
adjusted pursuant to this computation to an amount in excess of the Conversion
Price in effect immediately prior to such computation. For the purposes of this
Section 6, the term Conversion Price shall mean the Conversion Price per share
set forth in Section 4(a) hereof, as adjusted from time to time pursuant to the
provisions of this Section.
 
“Excepted Issuances” shall mean (i) the Borrower’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital and which
holders of such securities or debt are not at any time granted registration
rights, (ii) the Borrower’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans which are constituted on the date of this Note, and (iii) the
warrants being issued to the Lender in connection with this Note (collectively,
the foregoing (i) through (iii) are “Excepted Issuances”).
 
For purposes of any computation to be made in accordance with this Section 6,
the following provisions shall be applicable:
 
(i)           In case of the issuance or sale of any shares of Equity Securities
for a consideration part or all of which shall be cash, the amount of the cash
consideration shall be deemed to be the amount of cash received by the Borrower
for such shares (or, if shares of stock are offered by the Borrower for
subscription, the subscription price, or, if either of such securities shall be
sold to underwriters or dealers for public offering without a subscription
price, the public offering price, before deducting therefrom any compensation
paid or discount allowed in the sale, underwriting or purchase thereof by
underwriters or dealers or other persons or entities performing similar
services), or any expenses incurred in connection therewith and less any amounts
payable to security holders or any affiliate thereof, including, without
limitation, any employment agreement, royalty, consulting agreement, covenant
not to compete, earnout or contingent payment right or similar arrangement,
agreement or understanding, whether oral or written; all such amounts shall be
valued at the aggregate amount payable thereunder whether such payments are
absolute or contingent and irrespective of the period or uncertainty of payment,
the rate of interest, if any, or the contingent nature thereof.
 

 
3

--------------------------------------------------------------------------------

 

(ii)           In case of the issuance or sale (otherwise than as a dividend or
other distribution on any stock of the Borrower) of shares of Equity Securities
for a consideration part or all of which shall be other than cash, the amount of
the consideration therefore other than cash shall be deemed to be the value of
such consideration as determined in good faith by the Board of Directors of the
Borrower.
 
(iii)           Shares of Equity Securities issuable by way of dividend or other
distribution on any capital stock of the Borrower shall be deemed to have been
issued immediately after the opening of business on the day following the record
date for the determination of stockholders entitled to receive such dividend or
other distribution and shall be deemed to have been issued without
consideration.
 
(iv)           The reclassification of securities of the Borrower other than
shares of Equity Securities into securities including shares of Equity
Securities shall be deemed to involve the issuance of such shares of Equity
Securities for consideration other than cash immediately prior to the close of
business on the date fixed for the determination of security holders entitled to
receive such shares, and the value of the consideration allocable to such shares
of stock shall be determined as provided in this Section 6.
 
(v)           The number of shares of Equity Securities at any one time
outstanding shall include the aggregate number of shares issued or issuable
(subject to readjustment upon the actual issuance thereof) upon the exercise of
then outstanding options, rights, warrants, and convertible and exchangeable
securities.
 
(b)            Adjustment for Reorganization or Recapitalization. If, while this
Note remains outstanding and has not been converted, there shall be a
reorganization or recapitalization of the Borrower (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), all necessary or appropriate lawful provisions shall be made so that
the Lender shall thereafter be entitled to receive upon conversion of this Note,
the greatest number of shares of stock or other securities or property that a
holder of the class of securities deliverable upon conversion of this Note would
have been entitled to receive in such reorganization or recapitalization if this
Note had been converted immediately prior to such reorganization or
recapitalization, all subject to further adjustment as provided in this Section
6. If the per share consideration payable to the Lender for such class of
securities in connection with any such transaction is in a form other than cash
or marketable securities, then the value of such consideration shall be
determined in good faith by the Borrower’s Board of Directors. The foregoing
provisions of this paragraph shall similarly apply to successive reorganizations
or recapitalizations and to the stock or securities of any other corporation
that are at the time receivable upon the conversion of this Note. In all events,
appropriate adjustment shall be made in the application of the provisions of
this Note (including adjustment of the conversion price and number of shares
into which this Note is then convertible pursuant to the terms and conditions of
this Note) with respect to the rights and interests of the Lender after the
transaction, to the end that the provisions of this Note shall be applicable
after that event, as near as reasonably may be, in relation to any shares or
other property deliverable or issuable after such reorganization or
recapitalization upon conversion of this Note.
 

 
4

--------------------------------------------------------------------------------

 

(c)            Adjustments for Split Subdivision or Combination of
Shares.     If the Borrower at any time while this Note remains outstanding and
unconverted, shall split or subdivide any class of securities into which this
Note may be converted into a different number of securities of the same class,
the number of shares of such class issuable upon conversion of this Note
immediately prior to such split or subdivision shall be proportionately
increased and the conversion price for such class of securities shall be
proportionately decreased. If the Borrower at any time while this Note, or any
portion hereof, remains outstanding and unconverted shall combine any class of
securities into which this Note may be converted, into a different number of
securities of the same class, the number of shares of such class issuable upon
conversion of this Note immediately prior to such combination shall be
proportionately decreased and the conversion price for such class of securities
shall be proportionately increased.
 
(d)            Adjustments for Dividends in Stock or Other Securities or
Property. If, while this Note remains outstanding and unconverted, the holders
of any class of securities as to which conversion rights under this Note exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Borrower by way of dividend, then and in each
case, this Note shall represent the right to acquire, in addition to the number
of shares of such class of security receivable upon conversion of this Note, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Borrower that such holder would hold on the date of such conversion had it
been the holder of record of the class of security receivable upon conversion of
this Note on the date hereof and had thereafter, during the period from the date
hereof to and including the date of such conversion, retained such shares and/or
all other additional stock available by it as aforesaid during said period,
giving effect to all adjustments called for during such period by the provisions
of this Section 6.
 
(e)            No Change Necessary. The form of this Note need not be changed
because of any adjustment in the number of shares of Common Stock issuable upon
its conversion.
 
7.           Further Adjustments. In case at any time or, from time to time, the
Borrower shall take any action that affects the class of securities into which
this Note may be converted under Section 4, other than an action described
herein, then, unless such action will not have a material adverse effect upon
the rights of the Lender, the number of shares of such class of securities (or
other securities) into which this Note is convertible shall be adjusted in such
a manner and at such time as shall be equitable under the circumstances.
 

 
5

--------------------------------------------------------------------------------

 

8.           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to Section 6 or Section 7, the Borrower at
its sole expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Lender a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Lender, furnish or cause to be furnished to the
Lender a like certificate setting forth (i) such adjustments and readjustments,
and (ii) the number and class of securities and the amount, if any, of other
property which at the time would be received upon the conversion of this Note
under Section 4.
 
9.           Change of Control. In the event of (i) any transaction or series of
related transactions (including any reorganization, merger or consolidation)
that results in the transfer of 50% or more of the outstanding voting power of
the Borrower, or (ii) a sale of all or substantially all of the assets of the
Borrower to another person or entity, this Note shall be automatically due and
payable. The Borrower will give the Lender not less than ten (10) business days
prior written notice of the occurrence of any events referred to in this Section
9.
 
10.           Representations and Warranties of the Borrower.  In addition to
the representations and warranties set forth in the Note and Warrant Purchase
Agreement, which are incorporated herein, the Borrower hereby represents and
warrants to the Lender that:
 
(a)           The Borrower understands and acknowledges that the number of
Conversion Shares issuable upon conversion of this Note will increase in certain
circumstances. The Borrower further acknowledges that its obligation to issue
Conversion Shares upon conversion of this Note in accordance with its terms is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Borrower;
 
(b)           The Conversion Shares are enforceable against the Borrower and
that the Borrower presently has no claims or defenses of any nature whatsoever
with respect to the Conversion Shares;
 
(c)           The Borrower’s Common Stock is registered under Section 12(g) of
the Securities Exchange Act of 1934 (the “Exchange Act”);
 
(d)           The Company is subject to the reporting requirements of section 13
or 15(d) of the Exchange Act and has filed all required reports under section 13
or 15(d) of the Exchange Act during the 12 months prior to the date hereof (or
for such shorter period that the issuer was required to file such reports); and
 
(e)           The issuance of this Note is duly authorized. Upon conversion in
accordance with the terms of this Note, the Conversion Shares, when issued, will
be validly issued, fully paid and non-assessable, free from all taxes, liens,
claims, pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description. The Company has reserved from
its duly authorized capital stock the appropriate number of shares of Common
Stock for issuance upon conversion of this Note as required by the terms of this
Note.
 

 
6

--------------------------------------------------------------------------------

 

11.           Affirmative and Negative Covenants. In addition to the covenants
set forth in the Note and Warrant Purchase Agreement, the Borrower covenants and
agrees that, while any amounts under this Note are outstanding, it shall:
 
(a)           Do all things necessary to preserve and keep in full force and
effect its corporate existence, including, without limitation, all licenses or
similar qualifications required by it to engage in its business in all
jurisdictions in which it is at the time so engaged; and continue to engage in
business of the same general type as conducted as of the date hereof; and (ii)
continue to conduct its business substantially as now conducted or as otherwise
permitted hereunder;
 
(b)           Pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property before the same shall become delinquent or in
default, which, if unpaid, might reasonably be expected to give rise to liens or
charges upon such properties or any part thereof, unless, in each case, the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower has maintained adequate reserves with respect
thereto in accordance with GAAP;
 
(c)           Comply in all material respects with all federal, state and local
laws and regulations, orders, judgments, decrees, injunctions, rules,
regulations, permits, licenses, authorizations and requirements applicable to it
(collectively, “Requirements”) of all governmental bodies, departments,
commissions, boards, companies or associations insuring the premises, courts,
authorities, officials or officers which are applicable to the Borrower or any
of its properties, except where the failure to so comply would not have a
material adverse effect on the Borrower or any of its properties; provided,
however, that nothing provided herein shall prevent the Borrower from contesting
the validity or the application of any Requirements;
 
(d)           Keep proper records and books of account with respect to its
business activities, in which proper entries, reflecting all of their financial
transactions, are made in accordance with GAAP;
 
(e)           From the date hereof until all the Conversion Shares either have
been sold by the Lender, or may permanently be sold by the Lender without any
restrictions pursuant to Rule 144, (the “Registration Period”) the Borrower
shall file with the Securities and Exchange Commission (the “SEC”) in a timely
manner all required reports under section 13 or 15(d) of the Exchange Act, as
amended, and such reports shall conform to the requirement of the Exchange Act
and the SEC for filing thereunder;
 
(f)           The Borrower shall furnish to the Lender so long as the Lender
owns Common Stock, promptly upon request, (i) a written statement by the
Borrower that it has complied with the reporting requirements of Rule 144, (ii)
a copy of the most recent annual or quarterly report of the Borrower and such
other reports and documents so filed by the Borrower, and (iii) such other
information as may be reasonably requested to permit the Lender to sell such
securities pursuant to Rule 144 without registration;
 

 
7

--------------------------------------------------------------------------------

 

(g)           During the Registration Period, the Borrower shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination;
 
(h)           On the date hereof, the Borrower shall reserve for issuance to the
Lender 2,300,000 shares for issuance upon conversions of the Note and/or
exercise of the Warrant (the “Share Reserve”). The Company represents that it
has sufficient authorized and unissued shares of Common Stock available to
create the Share Reserve after considering all other commitments that may
require the issuance of Common Stock. The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Note and exercise of the Warrant. If at any
time the Share Reserve is insufficient to effect the full conversion of the Note
and exercise of the Warrant, the Company shall increase the Share Reserve
accordingly. If the Company does not have sufficient authorized and unissued
shares of Common Stock available to increase the Share Reserve, the Company
shall call and hold a special meeting of the shareholders within thirty (30)
days of such occurrence, for the sole purpose of increasing the number of shares
authorized. The Company’s management shall recommend to the shareholders to vote
in favor of increasing the number of shares of Common Stock authorized.
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock;
 
(i)            The Borrower’s Common Stock shall be listed or quoted for trading
on any of (a) the American Stock Exchange, (b) New York Stock Exchange, (c) the
Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq OTC
Bulletin Board (each, a “Primary Market”). The Borrower shall promptly secure
the listing of all of the Securities upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
securities from time to time issuable under the terms of the Transaction
Documents;
 
(j)            Notify the Lender in writing, promptly upon learning thereof, of
any litigation or administrative proceeding commenced or threatened against the
Borrower involving a claim in excess of $100,000;
 
(k)           Use the proceeds from this Note for working capital and general
corporate purposes; and
 
(l)            To not issue any instructions to Island Stock Transfer or any
other transfer agent contrary to the instructions set forth in the Irrevocable
Instructions to Transfer Agent of even date herewith given by the Borrower and
Ian Gardner to Island Stock Transfer.
 
12.           Trigger Events. Upon each occurrence of any of the following
events (each, a “Trigger Event”), (a) the Outstanding Amount shall immediately
increase to 125% of the Outstanding Amount immediately prior to the occurrence
of the Trigger Event, and (b) this Note shall accrue interest at the rate of 18%
per annum (the “Trigger Effects”); provided, however, that in no event shall the
Trigger Effects be applied more than two times:
 

 
8

--------------------------------------------------------------------------------

 

(a)           Decline in VWAP.  A decline in the VWAP for the Common Stock for
five (5) consecutive trading days to a per share price of less than $1.50.
 
(b)           Decline in Volume. A decline in the five-day average daily dollar
volume of the Common Stock in its Primary Market to less than $100,000.00 of
volume per day.
 
(c)           Decline in Collateral Value. A decline in the total value of all
shares of Common Stock pledged to secure this Note pursuant to that certain
Stock Pledge Agreement of even date herewith between the Lender and Ian Gardner,
an individual (the “Pledge Agreement”), to a value that is less than five (5)
times the Outstanding Balance.
 
(d)           Failure to Deliver Warrant Shares. The Borrower’s failure to
deliver the Warrant Shares to the Lender as such term is defined in that certain
Warrant to Purchase Shares of Common Stock issued to the Lender pursuant to the
Note and Warrant Purchase Agreement (the “Warrant”).
 
(e)           Events of Default. The occurrence of any Event of Default
hereunder.
 
(f)            Insufficient Authorized Shares. The Borrower’s failure to
maintain sufficient authorized but unissued common shares to honor the
conversion of this Note.
 
13.           Default. If any of the events specified below shall occur (each,
an “Event of Default”) the Lender may (i) declare the unpaid principal balance
together with all accrued and unpaid interest thereon due and payable, by notice
in writing to the Borrower, and (ii) exercise its rights and remedies under the
Pledge Agreement including, without limitation, its right to sell the Collateral
(as defined in the Pledge Agreement) in satisfaction or partial satisfaction of
Borrower’s obligations under this Note:
 
(a)           Failure to Pay. The Borrower’s failure to make any payment when
due and payable under the terms of this Note including, without limitation, any
payment of costs, fees, interest, principal or other amount due hereunder.
 
(b)           Failure to Deliver Shares.  The Borrower’s failure to deliver the
Conversion Shares as provided under Section 4(b) of this Note.
 
(c)           Collateral Value. The market value of the Collateral (as defined
in the Pledge Agreement) at any time prior to the repayment in full of this Note
does not equal or exceed five hundred percent (500%) of the Outstanding Amount
of this Note.
 
(d)           Trigger Event. The occurrence of any Trigger Event hereunder that
remains uncured for three (3) days.
 
(e)           Breaches of Covenants. The Borrower or its subsidiaries, if any,
shall fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Note or the other Transaction Documents (as defined
in the Note and Warrant Purchase Agreement).
 

 
9

--------------------------------------------------------------------------------

 



 
(f)           Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Borrower to the Lender in writing included in this Note or in
connection with any of the Transaction Documents, or as an inducement to the
Lender to enter into this Note or any of the Transaction Documents, shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished or becomes false thereafter.
 
(g)           Failure to Pay Debts; Voluntary Bankruptcy. If any of the
Borrower’s assets are assigned to its creditors, if the Borrower fails to pay
its debts generally as they become due, or if the Borrower files any petition,
proceeding, case or action for relief under any bankruptcy, reorganization,
insolvency or moratorium law, rule, regulation, statute or ordinance
(collectively, “Laws and Rules”), or any other Law and Rule for the relief of,
or related to, debtors.
 
(h)           Involuntary Bankruptcy. If any involuntary petition is filed under
any bankruptcy or similar Law or Rule against the Borrower, or a receiver,
trustee, liquidator, assignee, custodian, sequestrator or other similar official
is appointed to take possession of any of the assets or properties of the
Borrower or any guarantor.
 
(i)           Governmental Action. If any governmental or regulatory authority
takes or institutes any action that will materially affect the Borrower’s
financial condition, operations or ability to pay or perform the Borrower’s
obligations under this Note.
 
14.           Ownership Limitation. Notwithstanding the provisions of this Note,
in no event shall the this Note be convertible to the extent that the issuance
of Common Stock upon the conversion thereof, after taking into account the
Common Stock then owned by the Lender and its affiliates, would result in the
beneficial ownership by the Lender and its affiliates of more than 9.99% of the
outstanding Common Stock of the Borrower.  For purposes of this paragraph,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act.
 
15.           No Rights or Liabilities as Shareholder. This Note does not by
itself entitle the Lender to any voting rights or other rights as a shareholder
of the Borrower. In the absence of conversion of this Note, no provisions of
this Note, and no enumeration herein of the rights or privileges of the Lender,
shall cause the Lender to be a shareholder of the Borrower for any purpose.
 
16.           Binding Effect. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that the
Borrower shall not assign its rights hereunder in whole or in part without the
express written consent of the Lender.
 
17.           Governing Law; Venue. The terms of this Note shall be construed in
accordance with the laws of the State of Illinois as applied to contracts
entered into by Illinois residents within the State of Illinois which contracts
are to be performed entirely within the State of Illinois.  With respect to any
disputes arising out of or related to this Note, the parties consent to the
exclusive jurisdiction of, and venue in, the state courts in Illinois (or in the
event of federal jurisdiction, the United States District Court Northern
District of Illinois).
 

 
10

--------------------------------------------------------------------------------

 

18.           Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted by law and the balance of this Note
shall remain in full force and effect.
 
19.            Attorneys’ Fees. If any action at law or in equity is necessary
to enforce this Note or to collect payment under this Note, the Lender shall be
entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.
 
20.            Amendments and Waivers; Remedies. No failure or delay on the part
of a party hereto in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to a party hereto at law, in equity or otherwise. Any amendment,
supplement or modification of or to any provision of this Note, any waiver of
any provision of this Note, and any consent to any departure by either Party
from the terms of any provision of this Note, shall be effective (i) only if it
is made or given in writing and signed by the Borrower and the Lender and (ii)
only in the specific instance and for the specific purpose for which made or
given.
 
21.           Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given if it is sent
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient, as set forth in the Note and Warrant
Purchase Agreement. Any party may send any notice, request, demand, claim or
other communication hereunder to the intended recipient at the address set forth
in the Note and Warrant Purchase Agreement using any other means (including
personal delivery, expedited courier, messenger service, facsimile, ordinary
mail, or electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient or receipt is confirmed
electronically or by return mail.  Any party may change the address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other party notice in any manner herein set forth.
 
22.            Final Note. This Note, together with the Transaction Documents,
contains the complete understanding and agreement of the Borrower and Lender and
supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations. THIS NOTE REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Remainder of page intentionally left blank]

 
11

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.


Exhibits
Exhibit A – Pledge Agreement
Exhibit B – Conversion Notice





 
HELIX WIND, CORP.
         
By:  /s/ Ian Gardner                                       
 
Name: Ian Gardner
 
Title:   CEO
   



 


 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 


ST. GEORGE INVESTMENTS, LLC
 




By:   /s/ John M. Fife, Manager                        
John M. Fife, Manager
 
 
 
[Signature page to Converttible Promissory Note]

 
12

--------------------------------------------------------------------------------

 

